Petition for Writ of Mandamus Denied and
Memorandum Opinion filed January 21, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-01062-CV

 
In Re Boxer Property Management Corporation and 9343
North Loop, L.P., Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On December 22, 2009, relators, Boxer Property
Management Corporation and 9343 North Loop, L.P., filed a petition for writ of
mandamus in this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004);
see also Tex. R. App. P. 52.  In the petition, relators ask this Court
to compel the Honorable Jaclanal McFarland, presiding judge of the 133rd
District Court of Harris County, to set aside her November 11, 2009 order
denying relators’ no-evidence motion for summary judgment on causation;
December 15, 2009 order denying relators’ motion strike the plaintiffs’ expert
witnesses; and December 15, 2009 order denying relators’ motion to sever.  
Relators have not established their entitlement to
the extraordinary relief of a writ of mandamus.  Accordingly, we deny relators’
petition for writ of mandamus and also deny their related emergency motion to
stay proceedings.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.